10

11

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

26

27

 

 

Case 2:19-cv-01745-JLR Document 22 Filed 12/19/19 Page 1 of 6

The Honorable James L. Robart

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON AT SEATTLE

PHILIPS NORTH AMERICA LLC, a NO. 2:19-cv-01745-JLR
Delaware Company, and KONINKLIJKE

PHILIPS N.V., a Company of the Netherlands, STIPULATED MOTION AND

Plaintiffs FBRO2SCSED| ORDER CONSENTING
, TO PLAINTIFFS’ FILING A FIRST
VS. | _ | AMENDED COMPLAINT,
EXTENDING TIME FOR

SUMMIT IMAGING INC.,, a Washington DEFENDANTS TO RESPOND TO
Corporation; LAWRENCE R. NGUYEN, an | ¥TRST AMENDED COMPLAINT,
individual; and DOES 1-10, inclusive, AND EXTENDING INITIAL
Defendants. SCHEDULING DATES

NOTE ON MOTION CALENDAR:
December 19, 2019

 

 

I. STIPULATION
Plaintiffs Philips North America LLC and Koninklijke Philips N,V. and Defendants
Summit Imaging, Inc. and Lawrence R. Nguyen, by and through their undersigned counsel of
record, hereby stipulate and agree as follows:
1. Plaintiffs Philips North America LLC and Koninklijke Philips N.V. filed their
Complaint on October 29, 2019 and served Defendants Summit Imaging, Inc. and Lawrence R.

Nguyen on November 7, 2019.

SAVITT BRUCE & WILLEY LLP
1425 Fourth Avenue Suite 800
Seattle, Washington 98101-2272
(206) 749-0500

STIPULATED MOTION AND ORDER RE: FAC,
EXTENDING TIME FOR DEFENDANTS TO RESPOND,
AND EXTENDING INITIAL SCHEDULING DATES - 1
2;19-ey-01745-JLR

 

 
10
in
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

27

 

 

Case 2:19-cv-01745-JLR Document 22 Filed 12/19/19 Page 2 of 6

2. On November 15, 2019, the parties filed a stipulation to extend Defendants’
deadline to respond to the Complaint from November 29, 2019 to December 20, 2019, and the
Court accepted the parties stipulation and entered an order accordingly. ECF-17, ECF-18.

3. Plaintiff Philips North America LLC and Philips India, Ltd. recently received
copyright registrations for software that is at issue in this lawsuit. Plaintiffs advised
Defendants that based on these registrations they intend to amend the complaint to add a claim
for copyright infringement which arises out of and relates to the same conduct alleged in the
original complaint.

4, Preserving all of their rights to respond to the First Amended Complaint as
provided in Rule 12, Defendants consent to the filing of the First Amended Complaint,
including the addition as a plaintiff of Philips India, Ltd., the alleged co-owner or owner of
each copyright at issue.

5. Pursuant to LCR 7 and LCR 10(g), the parties submit for the Court’s approval
this stipulation to: (a) permit the filing of a First Amended Complaint to add a cause of action
for copyright infringement pursuant to 17 U.S.C. §§ 101, 501, et. seq.; (b) add Plaintiff Philips
India, Ltd. as a named plaintiff in this lawsuit; and (c) extend the time for Defendants to answer
or otherwise respond to the First Amended Complaint by seven (7) days.

6. With Defendants’ consent, Plaintiffs will file their First Amended Complaint on
or before December 20, 2019. The parties are further agreed that— subject to the Court’s
approval—Defendants’ deadline to respond to the First Amended Complaint should be
extended until January 10, 2020, a seven (7) day extension. The parties respectfully submit that
the upcoming holiday constitutes good cause in accordance with LCR 16(b) for this brief
requested extension of Defendants’ response deadline.

SAVITT BRUCE & WILLEY LLP
1425 Fourth Avenue Suite 800
Seattle, Washington 98101-2272
(206) 749-0500

STIPULATED MOTION AND ORDER RE: FAC,
EXTENDING TIME FOR DEFENDANTS TO RESPOND,
AND EXTENDING INITIAL SCHEDULING DATES - 2
2:19-cyv-01745-JLR.

 

 
16

1]

12

13

14

15

16

17

18

19

20)

21

22

23

24

25

26

27

 

 

Case 2:19-cev-01745-JLR Document 22 Filed 12/19/19 Page 3 of 6

7. As a related matter, the parties are also agreed—again, subject to the Court’s
approval—that the dates and deadlines provided for by the Court’s Order Regarding Initial
Disclosures and Joint Status Report (ECF-20) should be extended as follows:

(a) Deadline for FRCP 26(f} Conference — January 16, 2020;

(b} = Initial Disclosures — January 31, 2020; and

(c) Joint Status Report — February 7, 2020.
The parties respectfully submit that the revised schedule as noted above and for the reasons
stated, including the filing of a First Amended Complaint, constitutes good cause in accordance
with LCR 16(b) for this brief requested extension of the Rule 26 dates.

DATED: December 19, 2019

SAVITT BRUCE & WILLEY LLP

By____/s/ Stephen C. Willey
Stephen C. Willey, WSBA #24499
1425 Fourth Avenue, Suite 800
Seattle, WA 98101-2272
Telephone: 206.749.0500

Email: swilley@sbwilp.com

REED SMITH LLP
Carla M. Wirtschafter (pro hac vice}
1901 Avenue of the Stars, Suite 700
Los Angeles, CA 90067
Tel: (310) 734-5200
Email: cwirtschafter@reedsmith.com

Kirsten R. Rydstrom (Pro hac vice)
Richard A. Graham (Pro hac vice)
Reed Smith Centre, 225 Fifth Ave
Pittsburgh, PA 15222

Telephone: (412) 288-3131

Email: krydstrom@reedsmith.com

Email: rgraham@reedsmith,com

SAVITT BRUCE & WILLEY LLP
1425 Fourth Avenue Suite 800
Seattle, Washineton 98101-2272
(206 749-0500

STIPULATED MOTION AND ORDER RE: FAC,
EXTENDING TIME FOR DEFENDANTS TO RESPOND,
AND EXTENDING INITIAL SCHEDULING DATES - 3
2:19-cv-01745-JLR

 

 
10

il

12

13

14

15

16

17

18

19

20 4

21

22

23

24

25

26

27

 

 

Case 2:19-cv-01745-JLR Document 22 Filed 12/19/19 Page 4 of 6

Gerard M, Donavan (pro hac vice)
1301 K Street, N.W.

Suite 1000, East Tower
Washington, DC 20005-3317
Telephone: (202) 414-9200
Email: gdonovan@reedsmith.com

Attorneys for Plaintiffs Philips North America
LLC and Koninklijke Philips NV.

SErp IP LAw Group LLP

By___4s/ Marc C. Levy [email authorization}
Russell Tarleton, WSBA #17006
Mare C, Levy, WSBA #19203
Jeffrey E. Danley, WSBA #52747
Thomas A. Shewmake, WSBA #50765
701 Fifth Avenue, Suite 5400
Seattle, WA 98104
Telephone: (206) 622-4900

Email: RussT@seedip.com
Email: MarcL@seedip.com
Email: JeffD@seedip.com

Email: TomShemake@seedip.com

Attorneys for Defendants Summit Imaging Inc.
and Lawrence R. Nguyen

SAVITT BRUCE & WILLEY LLP
41425 Fourth Avenue Sutte 800
Seattle, Washington 98101-2272
(206) 749-0500

STIPULATED MOTION AND ORDER RE: FAC,
EXTENDING TIME FOR DEFENDANTS TO RESPOND,
AND EXTENDING INITIAL SCHEDULING DATES - 4
2:19-cy-01745-JLR

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

 

 

Case 2:19-cv-01745-JLR Document 22 Filed 12/19/19 Page 5 of 6

Il. ORDER
Ti is so ORDERED.

Ww
DATED this Qf) day of December, 2019.

SQ Yok

 

 

The “Te James L. Robart

SAVITT BRUCE & WILLEY LLP
1425 Fourth Avenue Suite 800
Seattle, Washington 98101-2272
(206) 749-0500

STIPULATED MOTION AND ORDER RE: FAC,
EXTENDING TIME FOR DEFENDANTS TO RESPOND,
AND EXTENDING INITIAL SCHEDULING DATES - 5
2:19-cv-01745-JLR

 

 
